Title: To Alexander Hamilton from James McHenry, 19 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department June 19. 1799
          
          I have not been able to procure in this quarter a qualified person to act as temporary Surgeons Mate which I had proposed sending to Niagara to relieve Dr. Coffin. If you can recommend one let me know and I will send you a Warrant of appointment for him. In the mean while you may order him to the Garrison.
          I have the honor to be with great respect Sir Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        